COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  George L. Mortensen                             §               No. 08-19-00080-CV

                        Appellant,                §                  Appeal from the

  v.                                              §                Probate Court No. 1

  Daniel Villegas and Elvia L. Ramirez,           §             of El Paso County, Texas

                        Appellees.                §                (TC# 2011-P00681)

                                                  §

                                              ORDER

        Pending before the Court is a letter filed by Appellant, George L. Mortensen, complaining
that the Court did not post the Appellant’s brief to the Court’s website. The appendix documents
contain what appears to be unredacted sensitive information as defined by Rule 9.9(a) of the Texas
Rules of Appellate Procedure, namely, the home address of one or more of the Appellees.
Consequently, the Court did not post the Appellant’s brief to its website. See TEX.R.APP.P.
9.9(e)(“Documents that contain unredacted sensitive data in violation of this rule must not be
posted on the Internet.”).

        Appellant also suggests that the appeal is not styled correctly because a third appellee,
Crystal Dianne Ortiz, is not included as an appellee. This appeal is styled George L. Mortensen v.
Daniel Villegas and Elvia L. Ramirez. The trial court entered an order dismissing Appellant’s suit
against Appellees, Daniel Villegas and Elvia L. Ramirez. The clerk’s record reflects that another
defendant, Crystal Dianne Ortiz, was not served. Consequently, the trial court has not entered a
final judgment with respect to Ortiz, and the trial court’s interlocutory order denying Appellant’s
motion for alternative service of Ortiz is not appealable. Consequently, Ortiz is not a party to this
appeal. Appellee’s brief is due to be filed on or before August 21, 2019.


       IT IS SO ORDERED this 6th day of August, 2019.



                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.